Citation Nr: 1756770	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury, claimed as a head injury.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for gastritis and acid reflux, claimed as stomach pain and heartburn, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for nasal burning and soreness, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served in the Alabama National Guard, with a period of active duty for training (ACDUTRA) from June 4, 1984, to October 3, 1984, and a period of inactive duty for training (INACDUTRA) on August 9, 1987.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appellant filed timely Notices of Disagreement (NOD), received in July 2010 and August 2014, respectively.  Statements of the Case (SOC) were issued in January 2012 and February 2016.  Timely substantive appeals were received in February 2012 and March 2016, respectively.

On a Statement in Support of Claim, received in April 2016, the appellant appeared to raise the issues of entitlement to service connection for menorrhagia which resulted in a miscarriage, gynecological problems, and emotional scarring.  The appellant and her representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  Should the appellant wish to file such claims, she and her representative should file them pursuant to these requirements.

The issues of entitlement to service connection for a traumatic brain injury, claimed as a head injury, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant was not exposed to an herbicide agent during active service and she had no foreign service while on active duty.  

2.  The appellant's gastritis did not have its onset during active service and is not etiologically related to her active service.  The appellant does not have a disability manifested by acid reflux, stomach pain, or heartburn which had its onset during active service or is etiologically related to her active service.

3.  The appellant does not have a disability manifested by nasal burning and soreness which had its onset during active service or is etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gastritis and acid reflux, claimed as stomach pain and heartburn, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1131, 1112, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for nasal burning and soreness, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1131, 1112, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

	A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the "active military, naval, or air service."  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted to any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection for certain chronic diseases, including arthritis, peptic ulcers, and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Evidentiary presumptions, however, including the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

	C.  Exposure to Herbicide Agents

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era or in a unit that operated in or near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971 in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 101(29) (A); 38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009); (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Although a Veteran who served in Thailand during the Vietnam era is not entitled to the legal presumption of exposure to an herbicide agent, VA's Adjudication Procedure Manual, M21-1, provides that exposure to an herbicide agent may be considered on a direct/facts-found basis if certain requirements are met, including if a Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (including Takhli) as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, Part IV, Subpart ii, Chapter 1, Section H; see also Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea (May 2010). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

VA has determined that there is no positive association between exposure to herbicides and any other disability for which it has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

III.  Analysis

	A.  Evidence

Service treatment records are negative for complaints, symptoms, diagnoses, or treatment regarding gastritis, acid reflux, stomach pain, heartburn, nasal burning, or nasal soreness.

A letter received in October 2009 from HealthPort regarding Providence Medical Group Cottage medical records states that records were purged because the appellant had not been seen since June 2003.

September 2013 medical records from Providence Hospital state that the appellant had an esophageal ring, status post balloon dilation to 13 mm., and mild gastritis, status post CLO test.

A September 2013 clinical note from Dr. J.P. states that the appellant denied gastroesophageal reflux.

The appellant's Application for Disability Compensation and Related Compensation Benefits received in November 2013 states that she contends that she was exposed to Agent Orange at Fort McClellan in Anniston, Alabama.  In a statement received in November 2013, she stated that she and her unit were sent into chemical gas chambers in mock gear containing Agent Orange and that this incident caused acid reflux, gastritis, stomach pain, heartburn, nasal burning, and nasal soreness.

A July 2014 Formal Finding of a lack of information required to corroborate service requirements and circumstances for verification of herbicide exposure is of record.  The appellant reported in a November 2013 statement that she was exposed to Agent Orange when her unit used mock gear in chemical gas chambers while stationed at Fort McClellan in Anniston, Alabama.  Although the appellant was requested to provide approximate dates of claimed exposure in a June 2014 letter, no such information was received.  Thus, further research could not be performed regarding the appellant's claimed exposure.

In her Notice of Disagreement received in August 2014, the appellant stated that she was stationed at Fort McClellan in Anniston, Alabama, which housed equipment brought back from the Vietnam era, and that she believed she was exposed to Agent Orange as a result.  She stated that she complained of stomach cramps while on active duty.  

In her substantive appeal, received in March 2016, the appellant stated that she trained with the 659th or 711th Signal Company at Fort McClellan and that Fort McClellan was a location where Agent Orange chemicals and containers were stored.  She stated that she and her comrades were exposed to such chemicals when they went through chemical chambers during an exercise at a location which was near both Tennessee and Fort McClellan.  

	B.  Herbicide Agent Exposure

The appellant contends that she was exposed to Agent Orange while stationed at Fort McClellan in Alabama.  The record reflects that the appellant did not serve in Vietnam, Korea, or Thailand.  Rather, the evidence of record establishes that she had no foreign service.  As such, the provisions related to presumptive exposure to herbicide agents are not for application.  See 38 C.F.R. § 3.307 (a)(6)(iii)-(v).

The appellant was requested to provide information regarding the approximate dates, location, and nature of her claimed exposure in a June 2014 letter.  Although she has provided information regarding the nature and location of her claimed exposure, to date, she has not offered any approximate dates of such exposure.  As such, the Joint Services Records Research Center (JSRRC) was unable research her claimed exposure any further.  As no further information regarding the approximate dates of her claimed exposure has been received, despite the appellant having multiple opportunities to provide such information, the JSRRC would thus be unable to perform further research.

Although VA has a duty to assist the appellant in the development of her claim, such duty is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, the appellant also has an obligation to assist in the adjudication of her claim.  "If a veteran wishes help, [she] cannot passively wait for it in those circumstances where [she] may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 195.

With respect to the appellant's contentions that she was exposed to Agent Orange at Fort McClellan, the Board observes that the Department of Defense has registered several locations where herbicide agents, including Agent Orange, were tested or deployed.  Fort McClellan is not such a location, nor is any location in Alabama.  Herbicide agents were used in Tennessee; however, such use last occurred in 1968 and the appellant has not contended that she was in such a location in the 1960s or that she was ever present at such a location.  Rather, she simply alleged that exposure occurred somewhere between Fort McClellan and Tennessee.  See e.g. https:// www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp (last visited Nov. 29, 2017).

While the appellant may believe that she was exposed to Agent Orange, she has provided no more than bare assertions regarding such.  She has not provided dates regarding her alleged exposure nor any description of the exposure which could indicate that she was exposed to Agent Orange.  

The record does not establish exposure to Agent Orange, or any herbicide agents.  Thus, the Board finds that the appellant was not exposed to herbicide agents during service.  As a result, exposure to Agent Orange cannot serve as an "in-service event or injury" for the appellant's claims of service connection.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Moreover, as discussed above, gastritis, acid reflux, nasal burning and soreness are not amongst the specifically enumerated diseases associated with herbicide agent exposure.  Thus, the Board will analyze whether direct service connection is warranted.

	C.  Gastritis and acid reflux, claimed as stomach pain and heartburn

The appellant contends that she developed gastritis, acid reflux, stomach pain, and heartburn due to exposure to Agent Orange.  However, as discussed above, the evidence of record does not establish that she was exposed to such.  The evidence of record includes a diagnosis of gastritis, but not of heartburn or acid reflux.  Rather, the appellant denied gastroesophageal reflux in September 2013.  

To the extent that the appellant's claimed stomach pain is not a symptom of her gastritis, the Board observes that pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1991), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no competent medical evidence of record that the appellant has a current disability during the period on appeal aside from gastritis.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Thus, service connection cannot be granted for acid reflux, stomach pain, or heartburn.

As discussed above, the appellant claims that developing gastritis was the result of exposure to Agent Orange or any other herbicide agent during a period of ACDUTRA or INACDUTA.  However, there is no evidence, nor does the appellant contend, that she developed gastritis during a period of ACDUTRA or INACDUTRA.  Thus, service connection for gastritis must be denied.  The Board observes that gastritis is not a chronic disease for purposes of presumptive service connection under 38 C.F.R. § 3.309(a).  Regardless, as the appellant only had periods of ACDUTRA and INACDUTRA, evidentiary presumptions are not applicable.  See Paulson, supra; see also McManaway, supra.

Further, although the appellant reported in August 2014 that she complained of stomach cramps while on active duty, service treatment records are negative for such a complaint.  A February 1984 Report of Medical Examination notes complaints of occasional menstrual cramps.  There is no indication, nor does the appellant contend, that her current gastritis is related to in-service menstrual cramps.  The Board affords greater probative weight to the contemporaneous service treatment records than a remote recollection decades after the fact.  Thus, service connection must be denied as there was no in-service event, injury, or disease.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	D.  Nasal burning and soreness

The appellant contends that she developed nasal burning and soreness as a result of exposure to Agent Orange.  However, there is no indication that she has a diagnosed disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the appellant's lay history of symptomatology related to her claimed disorder throughout the appeal period.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to provide a diagnosis or determine the cause of her symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  

There is no probative evidence that the appellant has a current disability manifested by nasal soreness and burning.  Again, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1991), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As discussed above, the appellant was not exposed to Agent Orange; and service treatment records are negative for complaints, observations, symptoms, or treatment regarding nasal burning or soreness; and the record contains no probative evidence that the appellant has a current disability manifested by nasal burning and soreness.  

Thus, there is no evidence of an in-service event, injury, disease; and there is no evidence that the appellant has a diagnosed disability.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for gastritis and acid reflux, claimed as stomach pain and heartburn, to include as due to exposure to herbicide agents, is denied.

Entitlement to service connection for nasal burning and soreness, to include as due to exposure to herbicide agents, is denied.


REMAND

An August 1987 Statement of Medical Examination and Duty Status (DA Form 2173) states that the appellant incurred a head injury in the line of duty on August 9, 1987.  The appellant contends she has head and back disabilities as a result of her involvement in an automobile crash on that date.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

In this case, the appellant submitted a page from an SSA disability benefits decision in June 2013.  Such states that Dr. C. observed mild kyphosis in the thoracic spine and that imaging studies revealed some scoliosis and anterior osteophytes at C5-6, severe degenerative disc disease at L4-5, osteophytes, spurring ,and spondylosis.  Although these records appear to be relevant to the appellant's service connection claims, particularly as to whether she has current psychiatric, head, or back disabilities and/or TBI residuals, it does not appear that these records have been requested or received, or that SSA has indicated that such records do not exist.  

Thus, a remand is warranted for the RO to make appropriate efforts to obtain these potentially relevant records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain copies of SSA records pertaining to the appellant's award of disability benefits, to include copies of any decisions rendered and the records upon which such decisions were based.

2.  After completing the above action, and any other development as may be indicated, readjudicate the issues on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


